McKINNEY, District Judge.
The allegation and proofs in this case having been fully heard and understood, and deliberation had, and the value of that portion of the cargo saved by the first .set of -salvors having been fixed at the sum of $175,000 by agreement of the parties, including the portion sold by the marshal for the sum of $27,662.28, for the purpose of determining the salvage thereon; and that a portion of said cargo saved by the second set of salvors has been sold by the marshal for the sum of $1,521.35, and the remainder thereof appraised under an order of court at the sum of $2.820.30, mailing in the aggregate the sum of $4,341.85,—
It is therefore ordered, ■ adjudged, and decreed, that the libelants have and recover in full compensation for their salvage services, rendered to the cargo of the steamship Mississippi twenty per cent, of the net value of that portion’ saved by them, as set forth in their libel, to be ascertained, by deducting from the sum of one hundred and seventy five thousand dollars, the agreed value thereof, the proper proportion of the costs and expenses, of this suit, and other expenses properly chargeable thereon, to be taxed and allowed by the court; and that the petitioners John Lowe and others have and recover for their services fifty per cent of the net value of that portion of the cargo saved by them, as set forth in their petition, to be ascertained in the same manner: the shares of the master and crew of the schooner Isabel to be forfeited for the use and benefit of the owners and insurers of the property.
[See Case No. 9,651.]